internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-113893-01 date date ty fund a fund b year dear this is in reply to a letter dated date on behalf of fund a and fund b collectively funds funds request consent to revoke for year and subsequent calendar years elections previously made by funds under sec_4982 of the internal_revenue_code additionally the funds request that the calculation of their required distributions of capital_gain_net_income under sec_4982 be determined using the period ending october of their taxable_year facts funds are corporations registered under the investment_company act of as amended as open-end management investment companies funds have elected to be treated as regulated_investment_companies rics in accordance with subchapter_m of the code each fund’s taxable_year is a calendar_year funds use the accrual_method of accounting for tax and financial_accounting purposes more than ten years ago funds elected under sec_4982 of the code to use their taxable years in lieu of the one-year period ending on october for purposes of calculating the required_distribution amount under sec_4982 and sec_4982 funds assumed that the election under sec_4982 would relieve the administrative burden associated with dual calculations of capital_gains_and_losses under the excise_tax and subchapter_m provisions of the code plr-113893-01 the experience of funds has been that the election has created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions further the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining its required_distribution under sec_4982 accordingly funds seek consent to revoke their elections under sec_4982 to use their taxable years the calendar_year for purposes of sec_4982 funds make the following representations the desire to revoke their elections is due to administrative and non-tax related financial burdens caused by the election they are not seeking to revoke their elections for the purpose of preserving or securing a tax_benefit they will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke the elections and they will not make subsequent elections under sec_4982 of the code for five calendar years following the year of the grant of revocation applicable law sec_4982 of the code which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines required_distribution to mean with respect to any calendar_year the sum of percent of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have the capital_gain_net_income for its taxable_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary plr-113893-01 analysis and conclusion based on the information submitted and the representations made we conclude that the funds’ desire to revoke their elections under sec_4982 is because of administrative burdens and not because of any federal tax-related financial burden caused by the election the funds do not seek to revoke their elections for the purpose of preserving or securing a federal tax_benefit additionally the funds will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke their election accordingly it is held as follows pursuant to sec_4982 the secretary consents to the revocation of the elections made by funds under sec_4982 effective for year and subsequent years funds may calculate their required distributions of capital_gain_net_income under sec_4982 using the period ending october of their taxable_year as a condition to the secretary’s consent to the revocation pursuant to sec_4982 funds may not make a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies except as specifically ruled upon above no opinion is expressed or implied as to the federal excise or income_tax consequences regarding funds this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office the original of this letter is being sent to you and a copy is being sent to the taxpayer sincerely yours acting associate chief_counsel financial institutions products william e coppersmith chief branch by
